Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amended claim set filed 06/11/2020 is acknowledged. Claims 21-40 are currently pending. Of those, Claim 21 is currently amended and all other claims were previously presented. Claims 1-20 are cancelled.
Claims 21-40 will be examined on the merits herein.
Priority
The applicant’s priority claim to foreign application CN201710226093.3, filed 04/08/2017, is acknowledged. This application is a 371 of PCT/CN2018/078934, filed 03/14/2018. Because an English translation of foreign application CN201710226093.3 has not been filed, it is unclear whether the instant claims are supported by the specification of the previously filed foreign application. Therefore, the effective filing date for Claims 21-40 is 03/14/2018. A rejection based on intervening art can be overcome by perfecting the foreign priority claim to obtain the earlier effective filing date.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2019 and 07/20/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of these statements are attached with this action.
In the IDS filed 05/22/2019, the provided copy of the van der Hem et al. (1995) reference only showed a small part of each page; however, the examiner has considered the reference and has attached a legible copy with this action.
Drawings
The drawings are objected to because Figure 18 appears to use color to differentiate four different sample conditions on the graph. The examiner cannot determine which line corresponds to each sample type. The examiner requests that Figure 18 be re-plotted so that it can be read in a black-and-white format (for example, by plotting each point using a different shape or splitting the data onto four different graphs).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification has no support for the use of the invention to treat tumors related to liver metastasis, though there is support for liver cancer. The terms “metastasis” and “metastatic” are never used in the specification.  
The use of the trade names or marks used in commerce has been noted in this application. For example, Matrigel™ (pg. 33 ln. 13) or Biacore T200™ (pg. 45 ln. 4). Any use of trade names should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 21 and 36 are objected to because of the following informalities. Appropriate correction is required.
Regarding Claim 21, the claim should read “a recombinant immunoregulatory protein” to make the antecedent basis clear. The phrase “recombinant immunoregulatory protein of Ganoderma lucidum” appears to be the applicant’s definition of the protein name rLZ-8, as supported by the specification (pg. 5 ln. 21). However, the claim would be clearer if the applicants’ used the wild-type protein’s name, rather than the specification’s description of the protein; the examiner requests the claim be amended to read “recombinant Lingzhi-8 (rLZ-8)” as supported by the specification (pg. 5 ln. 16).
	Regarding Claim 36, the examiner recommends the claim be amended to read “the protein mutant of claim 1” in order to clarify that this method uses the claimed product and to simplify future claim amendments. Alternately, the claim should be amended to correct informalities as follows: “a mutant”, “a recombinant immunoregulatory protein”, amino acid substitutions should be listed relative to SEQ ID NO: 1, and the protein name should be used to define rLZ-8.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Regarding Claims 21 and 36, the claims recite mutant proteins where the “mutation locations comprise 6th-9th amino acids, 16th-20th amino acids, 41st-46th amino acids and 68th-74th amino acids” relative to SEQ ID NO: 1. The broadest reasonable interpretation of this claim allows additional mutations outside of the listed regions, because of the use of the term “comprise.” Further, the use of “and” indicates that amino acids within all recited locations must be mutated. Finally, while the specification only demonstrates point mutations that exchange one amino acid for another, the specification does not specifically redefine the term to exclude the broader definition of “mutation” that is used in the field. Therefore, the broadest reasonable interpretation also includes insertions and deletions of any size. It is noted that with this interpretation, almost any protein able to treat cancer could be claimed, as long as the protein does not contain the sequences of the 6th-9th amino acids, 16th-20th amino acids, 41st-46th amino acids and 68th-74th amino acids of SEQ ID NO: 1.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). “The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
The applicant does not reduce the invention to practice by providing mutant rLZ-8 proteins that comprise mutations in each of the listed regions. The specification teaches the following proteins with multiple point mutations: (1) K16A/S18A/K41A/D45A, (2) K16A/K41A, (3) L17K/D70K, (4) D20H/D68K, (5) K41D/K46E/K74E, and (6) K46E/K74E (Table 1, pg. 34-35). The specification also teaches the following proteins with a single point mutation: R9A, L17K, S18A, D20H, D45A, K46E, D70K (Table 1, pg. 34-35). While all of these point mutations fall within the claimed regions, no mutant contains a mutation within each region. The applicant also fails to show that the invention was “ready for patenting.” The applicant does not describe or suggest mutants that contain mutations in all four claimed regions, nor does the applicant describe or suggest proteins with mutations outside of the claimed regions. 
While it is improper to limit the scope of the claim to reflect the disclosure of the specification, it appears that the applicant’s intent is to claim mutants with point mutations in one or more of the claimed regions. The applicants have reduced to practice proteins with mutations in one or more of the claimed regions, as listed above and in Table 1, pg. 34-35. 
An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
The applicants have generated a set of mutants where the original amino acid is replaced with an alanine (pg. 11 ln. 26 to pg. 12 ln. 14). The applicants have also generated a set of mutants where the original amino acid is replaced with a positively charged amino acid (pg. 13 ln. 15 to pg. 14 ln. 2). The specification does not demonstrate or discuss any mutants where the original amino acid is replaced with a negatively-charged or bulky, neutrally-charged amino acid. The applicants fail to reduce to practice or describe a representative number of species within their genus because the groups of amino acids not disclosed are not considered by the art to be interchangeable with the amino acids reduced to practice. In fact, the specification teaches away from the use of these categories of amino acids, stating that the development strategy is to increase the positive potential of the region (pg. 13 ln. 20-21). One skilled in the art would not consider the applicants to have demonstrated possession of the full genus of point mutants because they have failed to describe a representative sample of species within the genus. Therefore, Claims 21 and 36 are rejected for failing to demonstrate possession of the claimed invention. Dependent Claims 22-35 and 37-40 are also rejected because they depend on Claims 21 or 36, respectively, and they do not remedy this issue.
Regarding Claim 30 and 35, the claims are drawn to the use of the mutant protein in combination with other drugs. This claimed group of “other drugs” is broad because no limitations have been placed on the structure or purpose of these other drugs.
The requirements for demonstrating possession are described above in the rejection of Claims 21 and 36. 
Further, an original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
 Despite the variety of drugs claimed, the specification has only reduced to practice a single drug combination: the mutant with sorafenib (see Tables 1-3 on pg. 34-37). Interestingly, the data presented suggest that the combination therapy may be less effective than the rLZ-8 mutant alone, though the combination therapy is clearly at least as effective as the sorafenib or wild-type rLZ-8 positive controls. 
The specification fails to demonstrate the invention is “ready for patenting” when using any other drugs. The specification does not reduce to practice or even discuss the use of the rLZ-8 mutants in conjunction with other antibody drugs, small-molecule drugs, or with drugs that do not target EGFR. The specification does not suggest whether the dose of the molecule and/or other drug should be adjusted in a combination therapy. The specification does not use the inventor’s discovery of LZ-8’s mechanism of action to speculate on whether there are drugs that would be particularly efficacious or particularly harmful to use in a combination therapy.
Further, a search of the art at the time of filing suggests potential adverse interactions between LZ-8 and some cancer medications. Gordan et al. (2011) teaches that “[the cancer marker] AFP continued to rise [in Patient 1] after Ling Zhi was started until doxorubicin was discontinued, suggesting that these two agents may have conflicting actions” (pg. e288 para. bridging columns). It is clear that at least some drugs should not be combined with an rLZ-8 therapy.
Specifically with regard to Claim 35, the claim recites that any dose of the mutant can be used, and it can be combined with any dose of another drug. It is well known that one cannot use any dose of a drug; drugs have both a minimum effective dose, below which there may not be a clinically significant response, and a maximum tolerated dose, above which the drug exhibits unacceptably large toxicity (see Wikipedia article “Effective dose (pharmacology)”, as captured on 11/13/2016). Further, the applicant demonstrated an effect with a single dose of LZ-8 (0.5 mg/kg) or sorafenib (50 mg/kg) (pg. 33 ln. 19-20). While sorafenib was known to the art prior to filing, the inventor has failed to identify the effective dose range for the LZ-8 mutants.
In contrast to the broad range of combination therapies (and, for Claim 35, the broad range of doses) claimed, the applicants have only demonstrated possession of a single combination therapy—the LZ-8 mutant co-administered with sorafenib— where the LZ-8 mutant is applied at a single dose. One skilled in the art would conclude that the inventors failed to demonstrate possession of a representative number of species within the claimed genus (or, for Claim 35, genera). Therefore, Claim 30 and 35 are rejected for failing to demonstrate possession of the claimed subject matter. Dependent Claim 31 is also rejected for depending on Claim 30 and failing to remedy the issue.
	

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 21 and 36, the claimed mutants must be “able to treat cancer.” The applicants demonstrate that many of the LZ-8 mutants that were reduced to practice are able to treat cancer. However, the data presented would not allow one skilled in the art to generate additional mutants within the claim scope with a reasonable expectation that those mutants could successfully also treat cancer.
The factors to be considered in determining whether a disclosure would require undue experimentation include: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 8 USPQ2d, 1400 (CAFC 1988) and MPEP 2164.01.
The breadth of the claims: With respect to claim breadth, the standard under 35 U.S.C. §112(a) or 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. The breadth of these claims is discussed in detail in the written description rejection of these claims above. In brief, the current claims allow any mutation to any location within the protein, as long as there are mutations within all four claimed regions. However, because the specification does not disclose any proteins with mutations in all four claimed regions, it appears that the applicant may intend to mutants with point mutations in one or more of the claimed regions (not all four). These mutant proteins must be able to treat cancer.
A skilled artisan would not know how to use the method with a reasonable expectation of success based solely on what is disclosed in the specification. 
The amount of direction provided by the inventor and the level of predictability in the art: The specification teaches that the anti-cancer protein LZ-8 is known to the art, and a recombinant expression system has been developed for the protein in the yeast Pichia pastoris (pg. 5 ln. 19 to pg. 6 ln. 3). Further, the structure of the protein is known (pg. 6 ln. 4-14). The art at the time of filing provided the data and methods required to generate recombinant expression vectors and test a protein’s anti-cancer effect. However, the art at the time of filing does not provide any LZ-8 point mutants, nor does the art at the time of filing test the cancer-treating activity (or lack of activity) for any LZ-8 point mutants. Both the specification and the art at the time of filing teach that the process by which EGFR is internalized into the cell is not clear (pg. 4 ln. 18-25) and that multiple EGFR-targeting anti-cancer drugs exist that effect the protein in distinct ways (pg. 2 ln. 8-16). Despite these known drugs, the problem of treating EGFR-overexpressing cancer has not been solved; the applicants’ feel that an rLZ-8 drug would be advantageous to “bring the new technology to cancer therapy” (pg. 6 ln. 1-3).
The specification as filed does not provide guidance that overcomes this unpredictability within the art.
The existence of working examples:  What is enabled by the working examples is narrow in comparison to the breadth of the claims: The applicants have not demonstrated any mutants with mutations in all four claimed regions; however, they have demonstrated several mutants with point mutations in one or more of the claimed regions. The applicants have generated a set of six mutants where an original amino acid is replaced with an alanine (pg. 11 ln. 26 to pg. 12 ln. 14). The applicants have also generated a set of eight mutants where an original amino acid is replaced with a positively charged amino acid (pg. 13 ln. 15 to pg. 14 ln. 2). See also the data provided in Tables 1-8 (pg. 34-45) and Table 10 (pg. 47-48).
Based on the data presented, it appears that the D70K and L17K/D70K mutants consistently demonstrate significant cancer treatment (non-overlapping error bars relative to the negative control, see Tables 2, 4, and 7-8; increased survival rate, see Tables 3 and 6; and similar KD to the wild-type rLZ-8 protein, see Table 10). Additionally, it appears that the M1A/R9A/D100A, R9A, D20H/D68K, D20H, L17K, K46E/K74E, K46E mutants consistently perform similarly to wild-type rLZ-8, and consistently demonstrate a slight but not significantly better result than the negative control (see Tables 2-3, and 5-8).
In contrast, it appears that the other alanine mutants and the K41D/K46E/K74E mutant consistently perform worse than the wild-type rLZ-8, and do not perform significantly better than the negative control (see Tables 2-3, and 5-8). Additionally, these mutants all show a reduced dissociation constant relative to the wild-type rLZ-8 protein (Table 10).
A broad correlation exists where positive charge mutants, on average, have some amount of cancer-treating efficacy (seven of the eight mutants seem to have at least some effect), while alanine mutants, on average, lack cancer-treating efficacy (only two of the six mutants seem to have any effect). However, it is noted that only two mutants demonstrate a consistently significant anti-cancer effect. The data is insufficient to understand what makes these mutants effective: the increased positive charge, the mutation at the D70 location specifically, or a combination of both. Likewise, the data is insufficient to predict any reason why the K41D/K46E/K74E mutant and the M1A/R9A/D100A and R9A mutants failed to perform as expected.
The claim (all mutants with mutations in all four regions) is not enabled because no such mutants were tested. Further, what appears to be the applicant’s intent for the claim (all mutants with at least one point mutation within one of these regions) is broad in relation to the two mutants demonstrated a consistent, significant effect. Given the relatively incomplete understanding in the biotechnological field involved, and the lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a) for lack of enablement is appropriate. See MPEP 2164.08.
The quantity of experimentation needed to make or use the invention: The standard of an enabling disclosure is not the ability to make and test if the invention works but one of the ability to make and use with a reasonable expectation of success.  A patent is granted for a completed invention, not the general suggestion of an idea (MPEP 2164.03 and Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004).
The instant specification is not enabling because one cannot follow the guidance presented therein or within the art at the time of filing and practice the claimed method without first making a substantial inventive contribution. Given that the nature of the invention is inclusive of in vivo treatment of cancer, a person having ordinary skill in the art would have to perform multiple further in vivo experiments, in human clinical trials or in animal models that are predictive of treatment for a representative number of cancer subtypes, in order to demonstrate the invention could be used with a reasonable expectation of success. 
The amount of experimentation required for enabling guidance that is commensurate in scope with what is claimed goes beyond what is considered ‘routine'  within the art, and constitutes undue further experimentation in order to use the method with a reasonable expectation of successfully treating cancer. Therefore, Claims 21 and 36 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112, first paragraph, for failing to meet the enablement requirement. Claims 22-35 and 37-40 are also rejected because they depend on Claims 21 or 36, respectively, and they do not remedy this issue.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 21 and 36, the phrase “related mutation locations” renders the claims indefinite because it is unclear whether the word “related” is being used to indicate that the mutation locations are related to something else in the claim or if it is being used as exemplary language (such as “such as” or “for example”). If the word “related” is being used to indicate that the mutation locations are related to something else in the claim, the claim is indefinite because the antecedent basis is unclear- what are the mutation locations related to? If the word “related” is being used as exemplary language, the claim is indefinite because it is unclear whether the limitations following the phrase (the mutation locations) are part of the claimed invention.  See MPEP § 2173.05(d). Dependent Claims 22-35 and 37-40 are also rejected because they depend on Claims 21 or 36, respectively, and they do not remedy this issue.
Regarding Claim 24, the phrase "and related diseases" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "related diseases"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claims 26-28 are also rejected for depending on Claim 24 and failing to remedy this issue. Claim 25 is NOT rejected because it defines the “related diseases.” The examiner recommends overcoming this rejection by removing the phrase “and related diseases” from Claims 24 and 25.
Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chua et al. (US 20060275312 A1) teaches mutating the fungal immunomodulatory protein FIP-fve [0157-0160] and that the mutants “FveR27A and FveT29A show enhanced mitogenic activities as compared to that of wild type Fve” [0502]. The FIP-fve protein is in the same family of proteins as the LZ-8 protein from Ganoderma lucidum [0002].
Finally, Lin et al. (1997) teaches that the amino acids at positions 5-9 are important for the protein’s immunomodulatory effect (Abstract). Lin et al. refers to the protein as Fip-gts, but teaches that the sequence is identical to LZ-8 (pg. 20047, “Discussion” para. 1). The Lin et al. sequence is offset by one amino acid from SEQ ID NO: 1, so the region taught by Lin et al. corresponds to the 6-10th amino acid relative to SEQ ID NO: 1. Huang et al. (2008) teaches a structure of the LZ-8 protein and suggests that loop FG (amino acids 63-72, denoted with asterisks in Figure 1b) may contribute to the protein’s anticancer activity.
Hsu et al. (US 20170080048 A1; filed 09/21/2015) teaches that LZ-8 induces EGFR degradation [0012-0013 and Figures 4-5] and can be used to treat EGFR-overexpressed lung cancer [0007]. The anti-cancer effect of LZ-8 is not limited to only lung cancer. Zhang et al. (WO 2015192663 A1) and Zhang et al. (WO 2015055026 A1) teach that recombinant LZ-8 is effective against a broad range of cancers, including lung and liver cancer. Both references demonstrate mouse model data to support rLZ-8’s broad anti-cancer effect.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIA NICOLE DICKENS/               Examiner, Art Unit 1645                                                                                                                                                                                         
/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645